Citation Nr: 1829384	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  14-26 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a back disorder. 

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a back disorder. 

4.  Entitlement to service connection for a neck disorder. 

5.  Entitlement to service connection for left upper extremity peripheral neuropathy (hereinafter "bilateral peripheral neuropathy"), to include as due to service-connected traumatic brain injury (TBI) residuals.

6.  Entitlement to service connection for right upper extremity peripheral neuropathy (hereinafter "bilateral peripheral neuropathy"), to include as due to service-connected TBI residuals.

7.  Entitlement to service connection for a mental disorder.

8.  Entitlement to an initial compensable rating for spongiotic dermatitis of the groin. 

9.  Entitlement to service connection for a sleep disorder, to include as due to service-connected disabilities.

10.  Entitlement to an initial compensable rating for bilateral hearing loss.

11.  Entitlement to an initial rating in excess of 10 percent for TBI residuals.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Veteran represented by:	Shannon K. Holstein, Attorney


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 1986 and from May 1991 to September 1994.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2013, May 2014, November 2015, and June 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 
Importantly, a claim for a TDIU is part and parcel of every increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, as the record raises the question of whether the Veteran is unemployable due to his service-connected disabilities, the Board finds that a TDIU must be considered herein.  See April 2017 VA Treatment records.  

The issues of entitlement to service connection for a sleep disorder, entitlement to an increased rating for bilateral hearing loss and TBI residuals, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2012 decision, the Board denied service connection for back and neck disorders; this decision was affirmed by the United States Court of Appeals for Veterans Claims (Court).  

2.  Evidence received since the December 2012 Board decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for back and neck disorders.  

3.  The preponderance of the evidence is against a finding that the Veteran's back disorder is etiologically related to his active duty service.

4.  The preponderance of the evidence is against a finding that the Veteran's neck disorder is etiologically related to his active duty service.

5.  The preponderance of the evidence is against a finding that the Veteran's has a diagnosis for bilateral peripheral neuropathy. 

6.  The evidence is at least in equipoise as to whether the Veteran's mental disorder is etiologically related to his active duty service.
7.  The evidence is at least in equipoise as to whether the Veteran's spongiotic dermatitis is consistent with one unstable lesion/scar.   


CONCLUSIONS OF LAW

1.  The December 2012 Board decision that denied service connection for back and neck disorders is final.  38 U.S.C. § 7104; 38 C.F.R. §§ 20.1100, 20.1104 (2017). 

2.  New and material evidence has been received to reopen the claims for entitlement to service connection for back and neck disorders.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).  

3.  The criteria for service connection for a back disorder are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

4. The criteria for service connection for a neck disorder not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

5.  The criteria for service connection for bilateral peripheral neuropathy, to include as due to service-connected TBI residuals are not met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.310(a) (2017).

6.  The criteria for service connection for a mental disorder are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

7.  The criteria for an initial 10 percent rating, but no higher, for spongiotic dermatitis are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 7806-7804 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

With regard to the issues adjudicated herein, VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's service treatment records (STRs) and post-service VA and private medical records have been obtained and associated with the claims file.  He has also been afforded appropriate VA examinations.  The Veteran has not identified any other outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Therefore, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to the his claim.

New and Material Evidence 

1.  Whether new and material evidence has been received sufficient to reopen the claims of entitlement to service connection for neck and back disorders.

A claim that has been denied in an unappealed RO decision or an unappealed Board decision may not then be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen a service-connection claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)); see also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92.  The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review on the merits of a previously-denied claim.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 2012, the Board denied service connection for back and neck disorders.  The basis for the denial of service connection was that there was no nexus between the Veteran's in-service motor vehicle accident and any current spinal disorders.  The Veteran appealed that decision; however, the Court affirmed the December 2012 Board decision with respect to the issues of service connection for back and neck disorders.  Therefore, the December 2012 Board decision is final.  38 U.S.C. § 7104; 38 C.F.R. §§ 3.156(a), (b).  

In May 2015, the Veteran submitted his current claim for service connection for back and neck disorders.  See May 2015 Fully Developed Claim.

Evidence received since the December 2012 Board decision includes an October 2016 private consultative examiner's medical opinion establishing a positive nexus opinion with regard to the Veteran's back and neck disorders and a November 2016 buddy statement from the Veteran's friend/chiropractor indicating that the Veteran had treatment for his back and neck starting in 1997.  This additional evidence relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for back and neck disorders.  Thus, the claims are reopened.  


Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d). 

VA may also establish service connection on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

1.  Service connection for back and neck disorders. 

The Veteran contends that his current back and neck disorders had their onset during active duty service.  See November 2016 Correspondence.  Specifically, he contends that his back and neck were injured in a motor vehicle accident that occurred in 1991, during active duty service.  Nevertheless, after a thorough review of the record, the Board finds that service connection for back and neck disorders is not warranted.

The evidence of record shows that the Veteran has current diagnoses for neck and back disorders, confirmed by diagnostic imaging.  See November 2010 Great Plans Regional Medical Center.  Service treatment records (STRs) also show complaints for back and neck pain following a November 1991 motor vehicle accident.  The Veteran demonstrated limited range of motion of the neck and back and he was tender to palpation along the spine and neck.  The treatment provider indicated that the Veteran experienced a whiplash injury.  Such is sufficient to meet the requirements of Shedden elements (1) and (2).  

With respect to the final element of the Shedden analysis, the Board finds that it is not met.  In pertinent part, the competent and credible evidence of record does not establish that a nexus exists.  In that regard, in June 2010, the Veteran underwent a VA examination to assess the etiology of his spine disorders.  The examiner diagnosed the Veteran with cervical strain-type myofascial syndrome and thoracic spine myofascial syndrome and opined that it was less likely than not that the Veteran's current symptomatology was related to any disease or injury incurred during service.  The examiner explained that there were no findings related to the Veteran's neck and back on service separation examination and the Veteran did not seek treatment for his neck/back for several years following service.  

Moreover, following the Veteran's military service, the evidence of record does not establish continuity of symptomatology. 38 C.F.R. § 3.303(b).  Chiefly, after the November 1991 motor vehicle accident, in which the Veteran sustained a neck and back injury, the Veteran's service treatment records were silent for continuing problems.  This includes on June and November 1993 service examinations, where the Veteran was clinically normal with no complaints regarding his neck/back.  Following service, in November 1994, the Veteran underwent a VA general medical examination in conjunction with his claim for several unrelated disabilities.  At that time, his neck and back were normal, and he did not report any disorders of the same.  VA treatment and private medical records are also silent for reports of neck/back problems until 2010.  See October 2010 VA Treatment records and June 2010 Chadron Medical Clinic report. 

Also weighing against a finding of continuity of symptomatology is the fact that the Veteran file service connection for several unrelated disabilities immediately following service.  When he was examined at the above-noted November 1994 VA examination for those disabilities, he did not report or seek treatment or compensation for a neck or back disability at that time.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, the Board also finds it notable that the Veteran did not file a claim for a neck or back disability at the same time he filed a claim for service connection for other disabilities, as it suggests there were no pertinent neck or back symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a Veteran takes action regarding other claims, it is reasonable to expect he would file a claim for all disabilities for which he was experiencing symptoms and believed to be related to his service.  Thus, the Veteran's inaction regarding a claim for disorders of the neck and back, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he did not sustain a chronic neck or back injury in service, or the lack of neck or back symptomatology at the time he filed his initial claim, or both.  

In reaching the above conclusion, the Board acknowledges the Veteran's statements as well as the various buddy statements he has submitted to indicate that he has experienced recurrent neck and back pain since service.  See, e.g., November 2011 Correspondence, December 2009 S.D.W. Buddy Statement, March 2010 M.S.Z. Buddy Statement, March 2010 G.A.D. Buddy Statement, March 2010 H.D.A. Buddy Statement, April 2010 A.J.D. Buddy Statement, and October 2011 B.J.G. Buddy Statement.  However, while these parties are competent to report observable symptomatology such as neck and back pain, the Board does not find their statements to be credible.  As noted above, the Veteran's service treatment records are silent for any neck and back pain subsequent to the initial treatment for such.  Additionally, the Veteran did not report neck or back pain on his initial VA examination in November 1994, or within his 1994 claim for service connection for other disabilities.  The cited lay statements also fail to account for the lack of symptomatology of the back or neck within the Veteran's postservice treatment records and fail to account for the Veteran's postservice motor vehicle accident in 2000.  Thus, the Board finds the Veteran's 1994 denials of any neck or back symptomatology at that time to carry greater probative weight, as these were made well prior to the filing of his compensation claims for the neck and back.

As for the October 2016 buddy statement provided by the Veteran's friend/chiropractor, J.T.F., the Board also does not find this statement sufficient to establish chronicity or a continuity of relevant symptomatology since service.  Specifically, J.T.F. stated that following service, the Veteran complained of mid-back and neck pain and continued to complain of pain.  He stated the Veteran initially sought treatment from him in late 1997 and early 1998 to work on the Veteran's back.  He also stated that during this time he and the Veteran would stay in shape by running and doing light workouts on the Total Gym a few days a week.  However, J.T.F.'s statement that the Veteran complained of mid-back and neck pain following service is contradicted by the, more probative, November 1994 VA general medical examination, which indicated no neck or back problems.  Moreover, while J.T.F. indicated that the Veteran sought chiropractic treatment for his back, the fact that he did not seek further medical treatment for back pain until 2010 and the fact that his back pain did not prevent him from exercising a few days a week again weighs against a finding of chronicity or continuity of symptomatology since service.  

In finding that the Veteran's current neck and back disabilities are not otherwise related to his service, the Board acknowledges the positive nexus opinions of record provided by Drs. E.A.P, S.G.R, and the October 2016 private examiner; however, the Board finds that these opinions are outweighed by the more probative evidence of record.  Specifically, in June 2010, Dr. E.A.P. opined that the Veteran had chronic neck and back pain which was probably soft tissue in nature and related to myofascial injuries, possible from a motor vehicle accident while in military in 1991.  This opinion is only speculative as to the etiology of the Veteran's neck and back disorders because Dr. E.A.P. indicated only that the relationship between the in-service accident and the neck and back pain was possible.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Accordingly, the Board finds that this opinion is entitled to little to no probative value.  

In January and September 2012 statements, Dr. S.G.R. opined that the Veteran's lumbar spine injury was service-related.  He explained that the Veteran had moderate spondylosis in the lumbar spine and that the Veteran's ongoing back pain was related to his military accident that occurred in 1991.  Significantly, however, Dr. S.G.R. did not consider or discuss the significance of the Veteran's post-service motor vehicle accident, which occurred in 2000.  Dr. S.G.R. also failed to explain the absence of symptomatic findings regarding the Veteran's back and neck on subsequent in-service and VA examinations following the 1991 motor vehicle accident.  Largely, Dr. S.G.R.'s medical opinion obviates any discussion of the Veteran's medical history and is, in essence, conclusory.  Accordingly, the Board finds that this opinion is entitled to little to no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).
In October 2016, a private examiner opined that the Veteran's current C-spine and thoracolumbar spine conditions were related to his active duty service.  The examiner based this opinion on the Veteran's consistent reports of experiencing chronic neck and back pain since his in-service whiplash injury, the November 2010 and 2011 magnetic resonance imaging (MRI) tests showing degenerative changes of the thoracolumbar and cervical spine, and current medical literature.  However, the Board emphasizes that the record shows the Veteran did not experience continuous neck or back symptomatology following his military service.  In fact, following his 1991 neck and back injury, at a routine exam in June 1993, the Veteran reported no back or neck issues.   In November 1993, the Veteran also reported no back or neck issues.  Thereafter, in a November 1994 VA general medical examination, the Veteran reported no neck or back problems.  Accordingly, the private examiner's opinion appears to be based on an inaccurate factual premise and, is thus, entitled to little or no probative value.  

The June 2010 VA medical opinion (previously discussed above), on the other hand, was rendered in light of the Veteran's entire medical history, which was discussed in detail.  Additionally, the examiner provided a thorough rationale for the opinion rendered.  Thus, the Board assigns this opinion the greatest probative value.

To the extent the Veteran, his family, and friends have related his current neck and back disorders to his service, the Board finds that they are not competent to testify regarding the etiology of the Veteran's neck and back disorders.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinion on etiology.  These lay statements, therefore, cannot be accepted as competent medical evidence. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims for service connection for neck and back disorders.  As the preponderance of the evidence is against the claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for neck and back disorders is not warranted.

2.  Service connection for bilateral peripheral neuropathy.

The Veteran contends that his bilateral peripheral neuropathy is related to his active duty service.  After considering the pertinent evidence, in light of the governing legal authority, the Board finds that service connection for bilateral peripheral neuropathy, to include as due to service-connected TBI residuals is not warranted.

In this regard, the evidence of record does not establish a current diagnosis for bilateral peripheral neuropathy.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In June 2013, VA treatment records indicated that the Veteran had pain and tingling down both arms.  Based on this finding alone, the VA treatment provider diagnosed the Veteran with neuropathy of both upper extremities.  

Thereafter, however, the Veteran underwent a November 2015 VA examination to assess the nature and etiology of his bilateral peripheral neuropathy.  Upon evaluation, the Veteran reported mild intermittent pain and paresthesias of the bilateral upper extremities.  The examiner found normal muscle strength and reflexes, a normal November 2011 electromyogram (EMG), and indicated that there was insufficient clinical evidence to support a diagnosis related to peripheral neuropathy.  The examiner explained that the Veteran's treatment records only documented one occasion on which the Veteran was seen for pain and tingling down his arms.  The examiner stated that this singular finding on examination of a subjective report of decreased sensation in the right shoulder area would not be pertinent to the Veteran's claim.

The Board acknowledges the conflicting evidence above as to whether the Veteran has a diagnosis of upper extremity peripheral neuropathy.  Nevertheless, in that regard, the Board finds the June 2013 diagnosis to be unsupported by the record and, thus, has little to no probative value.  In pertinent part, the June 2013 diagnosis appears to be based on one instance of reported pain and tingling down the arms, alone, with no objective testing completed at that time.  In contrast, the November 2015 VA examiner referenced the normal objective findings from the November 2011 EMG and the Veteran's VA treatment record as a whole and, upon evaluation, found no physical evidence to support a diagnosis of peripheral neuropathy.  Accordingly, the Board accords the November 2015 VA examination more probative value.  

In November 2016, a private examiner opined that it was at least as likely as not that the Veteran's current bilateral peripheral neuropathy was secondary or related to his service connected TBI.  The examiner based this opinion on the Veteran's June 2013 VA treatment complaints of pain and tingling in both arms and corresponding diagnosis for upper extremity neuropathy.  As previously, indicated the June 2013 diagnosis of neuropathy is not supported by objective findings and lacks probative value.  Thus, as the November 2016 private examiner's positive nexus opinion relies heavily on this single diagnosis, it too lacks probative value.  

To the extent the November 2016 private examiner also indicated that the November 2015 VA examiner relied on "outdated" information from the November 2011 EMG and should have provided the Veteran with "new testing" before concluding he did not have a current diagnosis of bilateral peripheral neuropathy, the Board observes that the determination of whether additional diagnostic testing is needed is left to the discretion of each VA examiner.  Here, it is apparent from the VA examiner's report that because the physical examination of the Veteran did not suggest a finding of peripheral neuropathy, an updated EMG test was not needed.

In sum, the Board finds that the preponderance of the evidence weighs against a finding that there is any current diagnosed bilateral upper extremity peripheral neuropathy.  Therefore, as the preponderance evidence is against a finding of a current disability, the threshold requirement for substantiating a claim for service connection cannot be met.  Brammer, 3 Vet. App. at 223.  Therefore, the claim for service connection must be denied.  

3.  Service connection for a mental disorder. 

The Veteran asserts that his mental disorder is related to his active duty service.  When considering the pertinent evidence of record in light of the governing legal authority, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's mental disorder is related to his in-service TBI.  

The record evidence establishes multiple current psychiatric diagnoses including: generalized anxiety disorder, major depressive disorder, obsessive compulsive disorder, panic disorder, and adjustment disorder.  See September 2012 VA Examination report and October 2016 Disability Benefits Questionnaire.   Such is sufficient to meet the first requirement for service connection. 

The second element for service connection is established as service treatment records (STRs) show that the Veteran sustained a whiplash injury following the November 1991 motor vehicle accident.  Moreover, multiple VA examinations and treatment records establish that this in-service accident caused a TBI.  See September 2012 and December 2014 VA Examination reports.  

With respect to the final element of service connection, the evidence of record establishes a nexus.  In this regard, in an October 2016 private psychological examination, the private psychologist opined that it was more likely than not that the Veteran's current mental disorder was related to his service-connected TBI.  The private psychologist explained that the Veteran entered service with no noted mental health conditions.  However, based on the private examiner's review of various lay statements from the Veteran's ex-wife and father, the examiner found that, following the motor vehicle accident (which caused the Veteran's service-connected TBI), the Veteran's behavior changed and he had symptomatology consisting of anger, irritability, anxiety, and depression.  Such lay statements are competent and, only to the extent that they describe the Veteran's behavior, are found credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The psychologist also pointed out that the Veteran began treatment with Paxil for mental health disorders in 1999, only 5 years after service.  Thus, the Board finds that there is sufficient evidence to establish an etiological link between the Veteran's current mental disorder and his active duty service.  

The Board observes that, in May 2014, a VA examiner rendered a negative nexus opinion.  The examiner indicated that the mental disorder was not related to the stressor of being in an MVA in 1991, as there was insufficient information to substantiate a nexus.  However, the examiner did not consider or discuss the relevant lay statements that indicated the Veteran experienced mental health symptoms during and immediately after active duty service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Accordingly, the Board finds that the May 2014 VA medical opinion is inadequate and, thus, is entitled to no probative value. 
	
In light of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the criteria for service connection for a mental health disorder are met.  Reasonable doubt must, therefore, be resolved in the Veteran's favor, and entitlement to service connection for a mental health disorder is warranted.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 49.

Increased Rating

1.  Entitlement to an initial compensable rating for spongiotic dermatitis of the groin.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

As indicated, the Veteran's service-connected spongiotic dermatitis is rated as noncompensable under DC 7806-7805.  See June 2016 Rating Decision.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).   Moreover, a disability under DC 7806 may be rated based on scars (DC 7801-7805), depending on the predominant disability.  38 C.F.R. § 4.118.  The Board notes, however, that DC 7805 should not have been utilized as the disabling effects of the Veteran's groin spongiotic dermatitis was adequately considered under DCs 7801 to 7804.  

Accordingly, under DC 7801, scars other than those on the face, head, or neck warrant a 10 percent rating for deep, nonlinear scars that cover areas greater than 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm).  A 20 percent rating is warranted if the area is greater than 12 square inches but less than 72 square inches.  Higher ratings are warranted for even greater areas.  A deep scar is one associated with underlying tissue damage. 38 C.F.R. § 4.118, DC 7801. 

Under DC 7802, a 10 percent rating is warranted for a superficial and nonlinear scar if the area is 144 square inches (929 square cm) or larger. 38 C.F.R. § 4.118, DC 7802.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating. Three or four scars that are unstable or painful warrant a 20 percent rating. Five or more scars that are unstable or painful warrant a 30 percent rating.  Note (1) to the criteria defines an unstable scar as one with frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, DC 7804.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit-of-the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran generally contends that a higher evaluation is warranted for his service-connected spongiotic dermatitis.  After a thorough review of the record and based on the legal criteria above, the Board finds that the evidence is at least in equipoise as to whether a higher 10 percent rating is warranted under DC 7804. 

In pertinent part, in April 2016, the Veteran underwent a VA examination to assess his skin disorder.  The examiner diagnosed the Veteran with spongiotic dermatitis and found that the dermatitis affected less than 5 percent of the Veteran's total body area, with no exposed body area affected.  The spongiotic dermatitis consisted of a lesion that measured 9 cm long and 15 millimeters (mm) wide (approximately 13.5 square cm).  The pathology also showed the epidermis with acanthosis and increased intercellular edema with overlying hyperkeratosis and foci of parakeratosis.  There was also focal ulceration with overlying inflammatory debris.   The examiner stated that the ulceration was a remnant of the biopsy performed five months earlier. The examiner documented that the Veteran utilized topical corticosteroids for 6 weeks or more, but not constant, in the past 12 months.

VA and private medical records indicate that the Veteran was treated for a recurrent groin rash with Desonide (a topical corticosteroid).  These records also show that the Veteran's groin rash, for the most part, was characterized by a painless ulceration that was pruritic.  See July 2016 CAPRI records and November 2009 Private Medical records. 

Based on the foregoing evidence, the Board finds that the evidence is at least in equipoise as to whether a higher 10 percent rating is warranted under DC 7804.  In relevant part, the evidence indicates that the Veteran's spongiotic dermatitis is consistently characterized as an ulcerated lesion and, thus, is unstable.  Accordingly, a 10 percent rating is warranted for one unstable scar.  

The Board acknowledges the April 2016 VA examiner's statement that the ulcer was a result of a previous biopsy; however, in light of the treatment records showing consistent ulceration, the Board accords this statement little to no probative value.  Accordingly, the etiology of the ulceration appears to be wholly related to the Veteran's spongiotic dermatitis.  

As there is no indication that the Veteran has more than one unstable lesion or that the lesion measured more than 12 square inches, a higher 20 percent rating is not warranted.  38 C.F.R. § 4.118, DCs 7801 and 7804.

The Board has also considered whether a higher rating is warranted under DC 7806, for dermatitis.  A higher 30 percent rating is warranted for dermatitis that covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or that has required use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  However, the Veteran's spongiotic dermatitis covers less than 5 percent of his total body and he has only utilized topical treatment.  Notably, the U.S. Court of Appeals for the Federal Circuit recently held that topical corticosteroids do not constitute systemic therapy.  Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017).  As such, a higher rating is not warranted under DC 7806.  

ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a back disorder has been received, the application to reopen this issue is granted.  

As new and material evidence sufficient to reopen the previously denied claim for service connection for a neck disorder has been received, the application to reopen this issue is granted.  

Service connection for a back disorder is denied.

Service connection for a neck disorder is denied.  

Service connection for bilateral peripheral neuropathy, to include as due to service-connected TBI residuals, is denied. 

Service connection for a mental disorder, as secondary to service-connected TBI residuals, is granted. 

An initial rating of 10 percent, but no higher, for service-connected spongiotic dermatitis is granted, subject to the rules and regulations governing the payment of monetary awards.   


REMAND

1.  Entitlement to service connection for a sleep disorder, to include as due to service-connected disabilities.

The Veteran submitted an October 2016 private medical opinion that indicates his sleep disorder is related to and/or aggravated by his service-connected TBI and his cervical spine/thoracolumbar spine conditions.  The Veteran is not service-connected for a cervical spine or thoracolumbar spine condition.  Moreover, the private examiner's opinion that the Veteran's sleep disorder is related to his TBI is based primarily on speculative evidence and, thus, not probative.  Chiefly, the private examiner's opinion was based on medical literature which merely indicates that a correlation exists between TBIs and sleep disorders.  The private examiner, however, did not otherwise rely on evidence which would suggest the Veteran's TBI was causally associated with or was a predisposing factor for the development of his sleep apnea.  Accordingly, the October 2016 private examiner's nexus opinion is not supported.  

Nevertheless, while the October 2016 private medical examination does not establish a link between the Veteran's sleep apnea and his TBI, this evidence indicates, at the very least, that the Veteran's currently diagnosed sleep apnea may be related to his service-connected TBI.  Thus, as the Veteran has not yet been afforded a VA examination in conjunction with his service connection claim for a sleep disorder, the Board finds such evidence is more than sufficient to meet the threshold requirements for affording the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006).  

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

The Veteran last underwent a VA examination for his bilateral hearing loss in February 2010.  Since then, the Veteran has contended that his hearing loss has worsened.  See November 2016 Correspondence.  Accordingly, the duty to assist necessitates that this claim be remanded to schedule a new VA examination to determine the Veteran's current level of hearing loss disability.

3.  Entitlement to an initial rating in excess of 10 percent for TBI residuals.

The Board finds that an appropriate rating for this disability is dependent on the evaluation of the Veteran's now service-connected mental disorder.  See 38 C.F.R. § 4.124a, DC 8045.  Accordingly, as this issue is inextricably intertwined with the Veteran's mental disorder, this issue must be remanded pending the RO's evaluation of the service-connected mental disorder.  See Harris v. Derwinksi, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).   

4.  Entitlement to a TDIU. 

Consideration of entitlement to a TDIU is dependent upon the impact of the Veteran's service-connected disabilities on his ability to obtain or retain substantially gainful employment.  The matter of a TDIU is thus inextricably intertwined with the Veteran's claims being remanded herein, and must also be remanded.  Harris, 1 Vet. App. at 180.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.   After the requested development has been completed, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his sleep disorder.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review.

a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's sleep disorder had its onset in or is otherwise related to his active duty service. 

b)  The examiner should also opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's sleep disorder was caused or aggravated (increased in severity beyond the natural progression) by the Veteran's service connected TBI residuals.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After the requested development has been completed, schedule the Veteran for an appropriate VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review.  The examiner should provide audiological test results and should discuss:

a)  Any functional impairment caused by the Veteran's hearing loss disability, including a full description of the effects of his disability upon his ordinary activities, if any, and 

b)  Any additional functional effects (if any) of the Veteran's bilateral abnormal ipsilateral and contralateral acoustic reflexes on the Veteran's ability to hear and to understand speech.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  

Rationales for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Following the RO's evaluation of the Veteran's service-connected mental disorder, the RO should evaluate the Veteran's increased rating claim for TBI residuals.  In particular, as there is a diagnosis of a mental disorder, the RO should carefully consider the criteria under 38 C.F.R. § 4.124a, DC 8045. 

5.  Finally, readjudicate the issues on appeal based on all the evidence of record and all governing legal authority, including the additional information obtained as a result of this remand.  If the claim remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


